Citation Nr: 0025762	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-35 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
skull fracture.

2.  Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



INTRODUCTION

The veteran served on active duty from May 1950 to May 1953. 
This matter comes on appeal from a July 1995 decision by the 
Oakland, California, VA Regional Office.

FINDINGS OF FACT

1.  The claim for service connection for residuals of a skull 
fracture is not plausible.

2.  The claim for service connection for residuals of a back 
injury is not plausible.



CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a skull 
fracture is not well-grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 2000).

2. The claim for service connection for residuals of a back 
injury is not well-grounded. 38 U.S.C.A. § 5107.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).


Analysis

The veteran has contended that he has residuals of a skull 
fracture and a back injury, both sustained in a vehicle 
accident in service in July 1951 during service. His service 
medical records apparently were destroyed in the 1973 fire at 
the National Personnel Records Center in St. Louis. All 
attempts by the RO to obtain service medical records from 
alternative sources have been unsuccessful. Nevertheless, 
given the many lay statements submitted on his behalf, the 
Board does not dispute that the veteran was involved and 
injured in the July 1951 accident. Service connection has 
been granted for the residuals of a fracture of the left 
humerus sustained in that incident. 

As part of the development of his claim, the veteran was 
accorded a VA examination in December 1997. At that time, 
clinical examination disclosed no neurologic deficit in 
mental status, cranial nerves, or coordination. No other 
abnormalities possibly related to a skull fracture were 
reported. Skull x-rays were normal. Accordingly, in the 
absence of identifiable residuals of the claimed inservice 
skull fracture, the claim as to this issue is not well-
grounded and is denied on that basis. 38 U.S.C.A. § 5107; 
Epps.

With respect to the claim of service connection for residuals 
of a back injury, post-service medical records from Ronald L. 
Kaye, M.D., reveal that when the veteran was first seen in 
1972, he gave a history of hurting his back 7 years earlier. 
These records make no mention of an inservice back injury or 
condition. Dr. Kaye's diagnoses included rheumatoid 
spondylitis with degenerative disc disease and 
osteoarthritis. Ankylosing spondylitis was diagnosed on the 
VA examination in December 1997. No medical opinion or other 
competent medical evidence has been submitted to establish a 
nexus between injuries sustained in the inservice vehicle 
accident and ankylosing spondylitis or any other back 
condition. In the absence of evidence of such a relationship, 
this issue also is not well-grounded and is denied. Id.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make either claim for 
service connection  "plausible".  See generally McKnight v. 
Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997). The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his application for 
service connection.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995). Finally, the Board has considered the doctrine of 
the benefit of the doubt. However, as the veteran's claim 
does not cross the threshold of being a well-grounded claim, 
a weighing of the merits of the claim is not warranted, and 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of a skull fracture is 
denied.

Service connection for residuals of a back injury is denied.





		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

